DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objections
2.	Claims 1-16 are objected to because of the following informalities:  
In claim 1, lines 11-14: “at least one of the outgoing line and a film wound around the outgoing line satisfying  0.65 < (D1 - da)/(D1 - D2) < 0.95 an outer radius of the teeth centered on a position of the rotation axis of the rotor being D1, and an inner radius of the teeth being D2, and an average distance from the position of the rotation axis of the rotor to the at least one of the outgoing line and the film wound around the outgoing line being da” should be changed to -- at least one of the outgoing line and a film wound around the outgoing line is disposed to satisfy the following equation: 0.65 < (D1 - da)/(D1 - D2) < 0.95, wherein D1 is being an outer radius of the teeth centered on a position of the rotation axis of the rotor, and D2 is being an inner radius of the teeth, and da is being an average distance from the position of the rotation axis of the rotor to the at least one of the outgoing line and the film wound around the outgoing line --.
In claim 2, lines 1-7: “wherein in a region of at least 95% or more of a circumferential direction centered on the position of the rotation axis, the at least one of the outgoing line and the film wound around the outgoing line is disposed to satisfy 0.65 < (Dl - d)/(D1 - D2) < 0.95 and a distance from the position of the rotation axis of the rotor to the at least one of the outgoing line and the film wound around the outgoing line is d” should be changed to --“wherein in a region of at least 95% or more of a circumferential direction centered on the position of the rotation axis, the at least one of the outgoing line and the film wound around the outgoing line is disposed to satisfy  the following equation: 0.65 < (Dl - d)/(D1 - D2) < 0.95, wherein d is being a distance from the position of the rotation axis of the rotor to the at least one of the outgoing line and the film wound around the outgoing line--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	The limitation “a gap between the at least one of the outgoing line and the film wound around the outgoing line and the coil is 2 mm or more in a rotation axis direction of the rotor” in claims 3 & 7 is not supported in the specification so as to convey to one skilled in the art that the inventor had possession of the outer bounds of the range, i.e. such as gap can be sized of 1 meter or 1.5 meters or more which the range presented in the claims covers. In particular, the disclosure does not adequately set forth sufficient material description for the gap of "2 mm or more” that is certainly unbounded on its upper range”. 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it sets forth that “an outer radius of the teeth centered on a position of the rotation axis of the rotor being D1, and an inner radius of the teeth being D2”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct “teeth” or further defines the “plurality of teeth”, as cited in line 8, or something else. Further, claims 2-16 being indefinite for their dependency from claim 1.

Allowable Subject Matter
9.	Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record neither discloses nor makes obvious a scroll compressor comprising a motor structure, wherein, when the motor is viewed along the rotating axis of the rotor, at least one of the outgoing line and a film wound around the outgoing line is being disposed to satisfy the following equation: 0.65 < (D1 - da)/(D1 - D2) < 0.95, wherein D1 is being an outer radius of the teeth centered on a position of the rotation axis of the rotor, and D2 is being an inner radius of the teeth, and da is being an average distance from the position of the rotation axis of the rotor to the at least one of the outgoing line and the film wound around the outgoing line.
The closest prior art of record was taught by Aota et al. (hereinafter “Aota”) (Pub. No.: US 2016/0315517 A1). Aota discloses: a scroll compressor (rotary compressor 101, as discussed in Paragraph [0037]) comprising: 
5a scroll compression mechanism (compression mechanism 15, as presented in Paragraphs [0044]-[0046]) configured to compress a refrigerant (the compression mechanism 15 is undoubtedly configured to compress a refrigerant, as noted in Paragraph [0040]); 
a motor (drive motor 16 that causes the rotor 52 to rotate and the crankshaft 17 to axially rotate, see Paragraph [0059]) configured to drive the scroll compression mechanism (as stated in Paragraph [0005], the motor is arranged inside the casing, and drives the compression mechanism); and 
a casing (casing 10, as shown in annotated Figure 1) housing the scroll compression mechanism and the motor (the casing 10 accommodates a compression mechanism 15 and a drive motor 16, as expressly stated in Paragraph [0039]), 
the motor (drive motor 16) including a stator (stator 51, see Paragraph [0048]) including a stator core and an insulator (the stator 51 has a stator core 61, and a pair of insulators 62, 63 attached to the two vertical-direction end surfaces of the stator core 61, as presented in annotated Figure 4 and Paragraph [0048]);
10a rotor (a rotor 52 rotatably accommodated on the inner side of the stator 51 with an air gap provided therebetween, as detailed in Paragraphs [0043] &[0058]) disposed inside the stator (the rotor 52 is surely disposed inside the stator, as depicted in annotated Figure 1).
Particularly, Aota demonstrates a scroll compressor, wherein, as stated in Abstract, the drive motor 16 being a concentrated-winding motor having a stator that has a plurality of teeth, and an insulator adjacent to the stator, with windings wound about the teeth with the insulator interposed between the windings and the teeth.


    PNG
    media_image1.png
    807
    766
    media_image1.png
    Greyscale

Especially, in Paragraph [0006], Aota states: In the concentrated-winding motor, windings of coils are connected via crossover wires. An insulation sheet made of a resin film or the like is arranged between the crossover wires and the casing. The crossover wires and the casing are insulated from each other by the insulation sheet. 
Then, in Paragraph [0052], Aota explicitly teaches: Conducting wires are wound about the teeth 72 of the stator core 61, as well as the insulator 62, as shown in FIGS. 3 and 4. A coil 72 a is thereby formed on each of the teeth 72 of the stator core 61. The conducting wires wound about the teeth 72 and the insulator 62 are referred to below as “windings 64.” The windings 64 are wound separately about each of the teeth 72. Specifically, the coils 72a are concentrated-winding coils. As shown in FIG. 3, the windings 64 of each of the teeth 72 are connected to each other via crossover wires 65. Inter-coil spaces S2 are formed between every two adjacent coils 72a. Windings (not shown) corresponding to neutral points of the coils 72a are accommodated in insulation caps, and are inserted into the inter-coil spaces S2, which are the spaces between every two adjacent coils 72a.

    PNG
    media_image2.png
    561
    619
    media_image2.png
    Greyscale

Further, as best seen in annotated Figures 3& 4, Aota exhibits as how coils 72a wound around a plurality of teeth 72 of the stator core via the insulator 62, as instantly claimed.

Furthermore, in Paragraph [0055], Aota specially notes: As shown in FIG. 6, an outer peripheral surface 62d of the insulator 62 is in contact with the crossover wires 65. An insulation sheet 66 is arranged between the outer peripheral surface 62 d of the insulator 62 and an inner peripheral surface 11a of the barrel casing part 11. The crossover wires 65 are positioned between the insulation sheet 66 and the outer peripheral surface 62d of the insulator 62. Specifically, the insulation sheet 66 is arranged between the crossover wires 65 and the casing 10, preventing electrical connection between the crossover wires 65 and the casing 10. FIG. 3 shows the crossover wires 65 and the insulation sheet 66 as hatched regions.

    PNG
    media_image3.png
    470
    491
    media_image3.png
    Greyscale

Clearly, Aota, disclosing the crossover wires 65 positioned between the insulation sheet 66 and the outer peripheral surface 62d of the insulator 62, specifically teaches outgoing lines extending from the concentrated -winding coils and a film wound around the outgoing line.

    PNG
    media_image4.png
    364
    461
    media_image4.png
    Greyscale

Likewise, in Paragraphs [0056]-[0057], Aota also details: FIG. 7 is an outline view of the insulation sheet 66. The insulation sheet 66 is tubular in shape. The material constituting the insulation sheet 66 is an insulating body made of resin, etc. For example, the insulation sheet 66 is produced by forming a rectangular resin film into a rounded configuration and molding the film into a tubular shape. The resin film is, e.g., 0.1-1.0 mm thick. The diameter of the tubular shape of the insulation sheet 66 is set between the diameter of the outer peripheral surface 62d of the insulator 62 and the diameter of the inner peripheral surface 11a of the barrel casing part 11. In this case, inserting the tubular insulation sheet 66 into the gap between the outer peripheral surface 62d of the insulator 62 and the inner peripheral surface 11a of the barrel part casing 11 from above the insulator 62 makes it possible to arrange the insulation sheet 66 between the crossover wires 65 and the casing 10. The insulation sheet 66 is arranged between the casing 10 and the insulator 62 attached to the upper-side end surface of the stator core 61; however, in cases in which the crossover wires 65 are arranged below the stator core 61, the insulation sheet 66 may be arranged between the casing 10 and the insulator 63 attached to the lower-side end surface of the stator core 61.
Still further, in Paragraph [0064], Aota specifies that: arranging the insulation sheet 66 between the crossover wires 65 and the casing 10 makes it possible to reduce the distance between the crossover wires 65 and the casing 10. This makes it possible to reduce the thickness of the back yoke of the stator 51, and to make the drive motor 16 more compact. Specifically, using the insulation sheet 66 makes it possible to make the rotary compressor 101 more compact. Even when the insulation sheet 66 is molded from a thin insulation member, and the temperature of the insulation sheet 66 rises during operation of the rotary compressor 101, the insulation sheet 66 does not have a large quantity of heat. Therefore, the insulation sheet 66 exerts substantially no adverse effect on the operation of the drive motor 16. Accordingly, the rotary compressor 101 can be made more compact without reducing the efficiency of the drive motor 16. 
Specifically, Aota’s compressor assembly utilizes positional and dimensional relationships existing between the inner and outer radii/ diameters of the teeth and diameter of the insulation sheet or resin film 66 and inner and/or outer diameters/radii of the insulator 62. 
In this disclosure, Aota perfoprms as how the rotor 52 is being linked to the crankshaft 17, which passes vertically through the rotational center of the rotor 52 and how being connected to the compression mechanism 15 with the crankshaft 17 interposed therebetween (see Paragraph [0058].
Aota then goes on to describe how: the insulation sheet 66 is configured from a single sheet; however, the insulation sheet 66 may instead be configured from a plurality of sheets. For example, the insulation sheet 66 may be arranged such that a plurality of film-form insulation members constituting the insulation sheet 66 are inserted into a gap between the crossover wires 65 and the casing 10 from above the insulator 62, and the crossover wires 65 are insulated from the casing 10 through the entirety of the gap (see Paragraph [0076]).
Essentially, Aota’s scroll compressor is designed such that, when the motor 16 is viewed along a rotation axis AA of the rotor 52, which is defined by the rotational axis of the crankshaft 17, as seen in annotated Figure 1, at least one of the outgoing line or crossover wire 65 and a film, which is defined by the insulation sheet or resin film 66, wound around the outgoing line are surely disposed to satisfy the positional relationships of diameters or radii.
However, the main difference between Aota’s compressor structure and the instant independent claim 1 is that, when the motor is viewed along the rotating axis of the rotor, at least one of the outgoing line and a film wound around the outgoing line is being disposed to satisfy the following equation: 0.65 < (D1 - da)/(D1 - D2) < 0.95, wherein D1 is being an outer radius of the teeth centered on a position of the rotation axis of the rotor, and D2 is being an inner radius of the teeth, and da is being an average distance from the position of the rotation axis of the rotor to the at least one of the outgoing line and the film wound around the outgoing line. Furthermore, there is no reasonable modification that can be made to Aota’s compressor structure that would not destroy its intended position. 
Several other searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all the claimed limitations of the instant independent claim(s). As a result the instant pending claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571 )272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/LILYA PEKARSKAYA/           Examiner, Art Unit 3746